DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 09/22/2022. Claims 1, 4, 5, 8 and 12 have been amended. Currently, claims 1-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1, 8 and 12 have been considered but are moot in view of the new ground(s) of rejection. 
	
Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgaard et al. (US 20200358538 A1) in view of Kyrolainen et al. (US 10033473 B1), and in further view of SANCHEZ HERNANDEZ (US 20210341528 A1).
Consider claim 1, Olgaard discloses a system, comprising: 
a base station radio unit configured to transmit a plurality of beams towards a plurality of far-field focal points (read as DUT 16 for transmitting plurality of direct far field (DFF) or indirect far field (IFF) signals, figures 6 and 8, par [0039]-[0045]);
an antenna system associated with a plurality of near-field focal points (read as tester 12 with antenna 20ta for receiving the plurality of signals at their respective near-field focal points, figures 6 and 8, par [0039]-[0045]); 
a microwave lens configured to focus the plurality of beams towards the plurality of near- field focal points (read as lens 64 having a near-field focus (NFF), thereby providing an equal-phase plane wave 65 near the focal point to form a quiet zone QZ, figure 8, par [0044]); and wherein the microwave lens is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of an antenna system, emitting a first beam, of the plurality of beams, and the antenna system emitting a second beam, of the plurality of beams (read as lens 64 is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of an antenna system 20das, emitting a first beam and a second beam of a plurality of beams as shown in figure 8, par [0044]); and
a testing device in communication with the plurality of test antennas and configured to execute one or more tests, on the plurality of beams received by the plurality of test antennas, to determine a performance of the base station radio unit (read as the tester includes a signal source 14g (e.g., a VSG) and a signal analyzer 14a (e.g., a VSA), and analyzing signals received from each DUT to determine the performance of the DUT, par [0005], [0028] and [0033]).
However, Olgaard discloses the claimed invention above but does not specifically disclose the tester comprising plurality of test antennas for receiving the signals.
Nonetheless, in related art, Kyrolainen discloses a similar testing system which the BS DUT comprising a plurality of antennas 112 with two orthogonal polarizations for transmitting/receiving signals to/from a plurality of test signal receiving polarized antennas 104 with two orthogonal polarizations through lens 105, figure 1, col. 8 wit line 49 to col. 9 with line 3, col. 15 with lines 15-18, col. 17 with lines 38-48.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kyrolainen into the teachings of Olgaard for the purpose of designing and testing a MIMO system.
However, Olgaard, as modified by Kyrolainen, discloses the claimed invention above but does not specifically disclose wherein the antenna system comprising a first antenna panel emitting the first beam and second antenna panel emitting the second beam. 
Nonetheless, in related art, SANCHEZ HERNANDEZ discloses a near-field-to-far-field and direct far-field test range system (1), comprising primary feed source antenna elements (9) having 3 elements/panels and teach of the 3 elements/panels for emitting first and second beams as shown in figure 1, par [0014].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SANCHEZ HERNANDEZ into the teachings of Olgaard, which modified by Kyrolainen, for the purpose of testing different radiation patterns.
	Consider claim 2, as applied to claim 1 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein at least one of the base station radio unit, the plurality of test antennas, or the microwave lens is internal to a test chamber, and wherein the testing device is external to the test chamber (read shown in figure 3, the DUT 16 and its antenna(s) and the antennas of the tester are within chamber 40, and the tester 12 is external to the chamber 40, figure 3, par [0032]-[0034]).
	Consider claim 3, as applied to claim 1 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the base station radio unit comprises a plurality of antenna panels configured to transmit the plurality of beams, and wherein at least one antenna panel, of the plurality of antenna panels, is configured with a polarization (read as the two orthogonal transmitter polarizations and two orthogonal receiver polarizations, col. 15 with lines 55-58 of Kyrolainen).
	Consider claim 4, as applied to claim 3 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein at least one test antennas, of the plurality of test antennas, is dual polarized to match the polarization of the at least one antenna panel (read as the two orthogonal transmitter polarizations and two orthogonal receiver polarizations, col. 15 with lines 55-58 of Kyrolainen).	
	Consider claim 7, as applied to claim 1 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the base station radio unit is configured to transmit the plurality of beams towards the plurality of far-field focal points at a frequency of at least 28 GHz (read as, for example, 40 GHz, par [0043]).

Consider claim 8, Olgaard discloses a method, comprising: 
transmitting, by a base station, a plurality of radio frequency (RF) signals to a plurality of far-field focal points (read as DUT 16 for transmitting plurality of direct far field (DFF) or indirect far field (IFF) signals, figures 6 and 8, par [0039]-[0045]); 
focusing, by a microwave lens or a microwave reflector and based on transmitting the plurality of RF signals, the plurality of RF signals towards a plurality of near-field focal points (read as tester 12 with antenna 20ta for receiving the plurality of signals at their respective near-field focal points, figures 6 and 8, par [0039]-[0045]); and wherein the microwave lens is configured to focus the plurality of RF signals towards the plurality of near-field focal points based on a steering of an antenna system, emitting a first beam, associated with the plurality of RF signals, and the antenna system emitting a second beam associated with the plurality of RF signals (read as lens 64 is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of an antenna system 20das, emitting a first beam and a second beam of a plurality of beams as shown in figure 8, par [0044]); and
receiving, by an antenna system, associated with the plurality of near-field focal points, and based on focusing the plurality of RF signals, the plurality of RF signals (read as lens 64 having a near-field focus (NFF), thereby providing an equal-phase plane wave 65 near the focal point to form a quiet zone QZ, figure 8, par [0044]); 
sending, by the antenna and based on receiving the plurality of RF signals, the plurality of RF signals to a testing device; and performing, by the testing device, one or more measurements, on the plurality of RF signals, to determine a performance of the base station (read as the tester includes a signal source 14g (e.g., a VSG) and a signal analyzer 14a (e.g., a VSA), and analyzing signals received from each DUT to determine the performance of the DUT, par [0005], [0028] and [0033]).
However, Olgaard discloses the claimed invention above but does not specifically disclose the tester comprising plurality of test antennas for receiving the signals.
Nonetheless, in related art, Kyrolainen discloses a similar testing system which the BS DUT comprising a plurality of antennas 112 with two orthogonal polarizations for transmitting/receiving signals to/from a plurality of test signal receiving polarized antennas 104 with two orthogonal polarizations through lens 105, figure 1, col. 8 wit line 49 to col. 9 with line 3, col. 15 with lines 15-18, col. 17 with lines 38-48.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kyrolainen into the teachings of Olgaard for the purpose of designing and testing a MIMO system.
However, Olgaard, as modified by Kyrolainen, discloses the claimed invention above but does not specifically disclose wherein the antenna system comprising a first antenna panel emitting the first beam and second antenna panel emitting the second beam. 
Nonetheless, in related art, SANCHEZ HERNANDEZ discloses a near-field-to-far-field and direct far-field test range system (1), comprising primary feed source antenna elements (9) having 3 elements/panels and teach of the 3 elements/panels for emitting first and second beams as shown in figure 1, par [0014].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SANCHEZ HERNANDEZ into the teachings of Olgaard, which modified by Kyrolainen, for the purpose of testing different radiation patterns.



	Consider claim 9, as applied to claim 8 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses receiving, by the base station, an input stream of digital information; and converting, by the base station, the input stream of information into the plurality of RF signals to transmit the plurality of RF signals (read as testing environment 10b uses a wireless signal path 20b via which the test data packet signals 21t and DUT data packet signals 21d may be communicated via respective antenna systems 20ta, 20da of the tester 12 and DUT 16, figure 2, par [0031]) but does not specifically disclose the information is digital information.
Nonetheless, Kyrolainen further disclose processing the signal in digital domain, col. 9 with lines 13-39.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kyrolainen into the teachings of Olgaard, which modified by Kyrolainen, as processing signals in digital domain is simpler and has higher accuracy.
	Consider claim 11, as applied to claim 8 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the base station is configured to transmit the plurality of RF signals at a frequency of at least 28 GHz (read as, for example, 40 GHz, par [0043]).

Consider claim 12, Olgaard discloses a system, comprising: 
a radio unit configured to transmit a plurality of radio frequency (RF) signals to a far- field focal point (read as DUT 16 for transmitting plurality of direct far field (DFF) or indirect far field (IFF) signals, figures 6 and 8, par [0039]-[0045]); 
a microwave lens, or a microwave reflector, configured to focus the plurality of RF signals towards a near-field focal point (read as tester 12 with antenna 20ta for receiving the plurality of signals at their respective near-field focal points, figures 6 and 8, par [0039]-[0045]); and wherein the microwave lens is configured to focus a plurality of beams associated with the plurality of RF signals towards the near-field focal point based on a steering of an antenna system, emitting a first beam, of the plurality of beams, and the antenna system emitting a second beam, of the plurality of beams (read as lens 64 is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of an antenna system 20das, emitting a first beam and a second beam of a plurality of beams as shown in figure 8, par [0044]); and
an antenna system associated with the near-field focal point and configured to: receive the plurality of RF signals from the microwave lens or the microwave reflector (read as the tester includes a signal source 14g (e.g., a VSG) and a signal analyzer 14a (e.g., a VSA), and analyzing signals received from each DUT to determine the performance of the DUT, par [0005], [0028] and [0033]), and 
provide the plurality of RF signals to a testing device to determine a performance of the radio unit (read as the tester includes a signal source 14g (e.g., a VSG) and a signal analyzer 14a (e.g., a VSA), and analyzing signals received from each DUT to determine the performance of the DUT, par [0005], [0028] and [0033]).
However, Olgaard discloses the claimed invention above but does not specifically disclose the tester comprising plurality of test antennas for receiving the signals.
Nonetheless, in related art, Kyrolainen discloses a similar testing system which the BS DUT comprising a plurality of antennas 112 with two orthogonal polarizations for transmitting/receiving signals to/from a plurality of test signal receiving polarized antennas 104 with two orthogonal polarizations through lens 105, figure 1, col. 8 wit line 49 to col. 9 with line 3, col. 15 with lines 15-18, col. 17 with lines 38-48.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kyrolainen into the teachings of Olgaard for the purpose of designing and testing a MIMO system.
However, Olgaard, as modified by Kyrolainen, discloses the claimed invention above but does not specifically disclose wherein the antenna system comprising a first antenna panel emitting the first beam and second antenna panel emitting the second beam. 
Nonetheless, in related art, SANCHEZ HERNANDEZ discloses a near-field-to-far-field and direct far-field test range system (1), comprising primary feed source antenna elements (9) having 3 elements/panels and teach of the 3 elements/panels for emitting first and second beams as shown in figure 1, par [0014].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SANCHEZ HERNANDEZ into the teachings of Olgaard, which modified by Kyrolainen, for the purpose of testing different radiation patterns.
	Consider claim 13, as applied to claim 12 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the microwave lens comprises: a hyperbolic lens, a Gaussian lens, a Fresnel lens, a solid hyperbolic plano-convex lens, a biconvex or biconcave lens, a plano-convex or plano-concave lens, or a positive or negative meniscus lens (read as lens 62 in figure 7 and/or lens 64 in figure 8, par [0040] and [0044]).
	Consider claim 14, as applied to claim 12 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the microwave lens comprises: a Fresnel lens having a graded dielectric constant based on a non-uniform density, a double Gaussian lens, or a spherical or planar Rotman lens (read as lens 62 in figure 7 and/or lens 64 in figure 8, par [0040] and [0044]).
	Consider claim 15, as applied to claim 12 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the microwave lens comprises: a plurality of binary zoned plates, or a plurality of graded zoned plates (read as the zoned plates of lens 62 in figure 7 and/or lens 64 in figure 8, par [0040] and [0044]).
	Consider claim 16, as applied to claim 12 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the microwave lens converts the plurality of RF signals to a plane wave for simulating one or more far field conditions (read as lens 62 in figure 7 and/or lens 64 in figure 8 for converting the far-field signals, par [0040] and [0044]).
	Consider claim 17, as applied to claim 12 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein a focal length of the microwave reflector is based on one or more of: a curvature of the microwave reflector, one or more reflective properties of the microwave reflector, or a spacing between the microwave reflector and the radio unit (read the curved reflector 62, figure 6, par [0039]).
	Consider claim 18, as applied to claim 12 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the microwave lens is larger than a surface of the radio unit (read as, for example, lens 62 in figure 7 and/or lens 64 in figure 8 is larger than the DUT shown, par [0040] and [0044]).
	Consider claim 19, as applied to claim 12 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses the either the DUT and the tester antenna would be the radio unit as both would perform transmission and reception of signals (figure 2, par [0031]) and the microwave lens is attached or touching the radio unit (see figure 12, the lens 62a attached to the antenna and therefore attached to either the DUT or tester antenna, figure 12, par [0048]).
	Consider claim 20, as applied to claim 12 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses wherein the radio unit and the plurality of test antennas are spaced at a distance less than a far field Fraunhofer distance of the plurality of test antennas (read as because of the use of lens with near-field focus points, the distance between the DUT and tester antenna would be less than the far field Fraunhofer distance of the tester antennas, figure 8, par [0044]). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the distance between the DUT and tester antenna to a desired distance as the DUT is easily movable and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgaard et al. (US 20200358538 A1) in view of Kyrolainen et al. (US 10033473 B1), and in further view of SANCHEZ HERNANDEZ (US 20210341528 A1), and in further view of FOEGELLE (US 20180034560 A1).
Consider claim 5, as applied to claim 3 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses the claimed invention above and the two orthogonal transmitter polarizations and two orthogonal receiver polarizations (col. 15 with lines 55-58 of Kyrolainen) but does not specifically disclose wherein the plurality of antenna panels includes a first antenna panel, having a vertical polarization, and a second antenna panel having a horizontal polarization; and wherein the plurality of test antennas includes a dual polarized antenna configured to align with the vertical polarization of the first antenna panel and the horizontal polarization of the second antenna panel.
Nonetheless, FOEGELLE discloses a bi-directional dual polarization system comprising vertical polarized antenna and horizontal polarized antenna for different orthogonal polarizations, par [0109]-[0110] and [0113].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of FOEGELLE into the teachings of Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, for improving the accuracy on signal performance analysis.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgaard et al. (US 20200358538 A1) in view of Kyrolainen et al. (US 10033473 B1), and in further view of SANCHEZ HERNANDEZ (US 20210341528 A1), and in further view of KVARNSTRAND (US 20200341044 A1).
Consider claim 6, as applied to claim 1 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses the claimed invention above and the analyzing/measuring the received signals but does not specifically disclose wherein, to perform the one or more tests, the testing device is configured to: demodulate one or more radio frequency (RF) signals, associated with the plurality of beams, to derive one or more demodulated RF signals, and perform the one or more tests on the one or more demodulated RF signals.
Nonetheless, in related art, KVARNSTRAND disclose a similar testing system which demodulates the received signals (par [0032]) during the received signal measurements for determining the performance of DUT, par [0032] and [0062]. 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KVARNSTRAND into the teachings of Olgaard, which modified by Kyrolainen and SANCHEZ HERNANDEZ, for the purpose of obtaining the desired signals for accurate analysis.
	Consider claim 10, as applied to claim 8 above, Olgaard, as modified by Kyrolainen and SANCHEZ HERNANDEZ, discloses the claimed invention above and the analyzing/measuring the received signals and sending, by the plurality of test antennas, the information to the testing device (read as sending the signals to tester 12, figures 6 and 8, par [0039]-[0045]) but does not specifically disclose the information is digital information.
Nonetheless, Kyrolainen further disclose processing the signal in digital domain, col. 9 with lines 13-39.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Kyrolainen into the teachings of Olgaard, which modified by Kyrolainen and SANCHEZ HERNANDEZ, as processing signals in digital domain is simpler and has higher accuracy.
However, Olgaard, as modified by Kyrolainen, discloses the claimed invention above but does not specifically disclose wherein sending the plurality of RF signals comprises: demodulating, by the plurality of test antennas, the plurality of RF signals to identify information associated with the plurality of RF signals.
Nonetheless, in related art, KVARNSTRAND disclose a similar testing system which demodulates the received signals (par [0032]) during the received signal measurements for determining the performance of DUT, par [0032] and [0062]. 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KVARNSTRAND into the teachings of Olgaard, which modified by Kyrolainen and SANCHEZ HERNANDEZ, for the purpose of obtaining the desired signals for accurate analysis.

Claims 1, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgaard et al. (US 20200358538 A1) in view of Vanwiggeren (US 20190036621 A1).
Consider claim 1, Olgaard discloses a system, comprising: 
a base station radio unit configured to transmit a plurality of beams towards a plurality of far-field focal points (read as DUT 16 for transmitting plurality of direct far field (DFF) or indirect far field (IFF) signals, figures 6 and 8, par [0039]-[0045]);
an antenna system associated with a plurality of near-field focal points (read as tester 12 with antenna 20ta for receiving the plurality of signals at their respective near-field focal points, figures 6 and 8, par [0039]-[0045]); 
a microwave lens configured to focus the plurality of beams towards the plurality of near- field focal points (read as lens 64 having a near-field focus (NFF), thereby providing an equal-phase plane wave 65 near the focal point to form a quiet zone QZ, figure 8, par [0044]); and wherein the microwave lens is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of an antenna system, emitting a first beam, of the plurality of beams, and the antenna system emitting a second beam, of the plurality of beams (read as lens 64 is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of an antenna system 20das, emitting a first beam and a second beam of a plurality of beams as shown in figure 8, par [0044]); and
a testing device in communication with the plurality of test antennas and configured to execute one or more tests, on the plurality of beams received by the plurality of test antennas, to determine a performance of the base station radio unit (read as the tester includes a signal source 14g (e.g., a VSG) and a signal analyzer 14a (e.g., a VSA), and analyzing signals received from each DUT to determine the performance of the DUT, par [0005], [0028] and [0033]).
However, Olgaard discloses the claimed invention above but does not specifically disclose the tester comprising plurality of test antennas for receiving the signals; and wherein the antenna system comprising a first antenna panel emitting the first beam and second antenna panel emitting the second beam. 
Nonetheless, in related art, Vanwiggeren discloses a testing system within anechoic chamber 140 comprising DUT 210, optical lens 220 and measurement system 230, wherein each of DUT 210 and measurement system 230 comprising plurality of antenna elements (215-1 to 215-N and 235-1 to 235-M), and wherein each DUT 210 and measurement system 230 comprising multiple antenna panels for transmitting and receiving the beams; for example, the portion including antenna element 215-1 and 215-2 would be a first panel, and the portion including antenna 215-3 and 215-4 would be a second panel, figures 2 and 4, par [0049]-[0051]; also see measurement array 130 in figure 4, par [0055]-[0056].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vanwiggeren into the teachings of Olgaard for the purpose of testing different radiation patterns of an MIMO system.

Consider claim 8, Olgaard discloses a method, comprising: 
transmitting, by a base station, a plurality of radio frequency (RF) signals to a plurality of far-field focal points (read as DUT 16 for transmitting plurality of direct far field (DFF) or indirect far field (IFF) signals, figures 6 and 8, par [0039]-[0045]); 
focusing, by a microwave lens or a microwave reflector and based on transmitting the plurality of RF signals, the plurality of RF signals towards a plurality of near-field focal points (read as tester 12 with antenna 20ta for receiving the plurality of signals at their respective near-field focal points, figures 6 and 8, par [0039]-[0045]); and wherein the microwave lens is configured to focus the plurality of RF signals towards the plurality of near-field focal points based on a steering of an antenna system, emitting a first beam, associated with the plurality of RF signals, and the antenna system emitting a second beam associated with the plurality of RF signals (read as lens 64 is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of an antenna system 20das, emitting a first beam and a second beam of a plurality of beams as shown in figure 8, par [0044]); and
receiving, by an antenna system, associated with the plurality of near-field focal points, and based on focusing the plurality of RF signals, the plurality of RF signals (read as lens 64 having a near-field focus (NFF), thereby providing an equal-phase plane wave 65 near the focal point to form a quiet zone QZ, figure 8, par [0044]); 
sending, by the antenna and based on receiving the plurality of RF signals, the plurality of RF signals to a testing device; and performing, by the testing device, one or more measurements, on the plurality of RF signals, to determine a performance of the base station (read as the tester includes a signal source 14g (e.g., a VSG) and a signal analyzer 14a (e.g., a VSA), and analyzing signals received from each DUT to determine the performance of the DUT, par [0005], [0028] and [0033]).
However, Olgaard discloses the claimed invention above but does not specifically disclose the tester comprising plurality of test antennas for receiving the signals; and wherein the antenna system comprising a first antenna panel emitting the first beam and second antenna panel emitting the second beam. 
Nonetheless, in related art, Vanwiggeren discloses a testing system within anechoic chamber 140 comprising DUT 210, optical lens 220 and measurement system 230, wherein each of DUT 210 and measurement system 230 comprising plurality of antenna elements (215-1 to 215-N and 235-1 to 235-M), and wherein each DUT 210 and measurement system 230 comprising multiple antenna panels for transmitting and receiving the beams; for example, the portion including antenna element 215-1 and 215-2 would be a first panel, and the portion including antenna 215-3 and 215-4 would be a second panel, figures 2 and 4, par [0049]-[0051]; also see measurement array 130 in figure 4, par [0055]-[0056].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vanwiggeren into the teachings of Olgaard for the purpose of testing different radiation patterns of an MIMO system.

Consider claim 12, Olgaard discloses a system, comprising: 
a radio unit configured to transmit a plurality of radio frequency (RF) signals to a far- field focal point (read as DUT 16 for transmitting plurality of direct far field (DFF) or indirect far field (IFF) signals, figures 6 and 8, par [0039]-[0045]); 
a microwave lens, or a microwave reflector, configured to focus the plurality of RF signals towards a near-field focal point (read as tester 12 with antenna 20ta for receiving the plurality of signals at their respective near-field focal points, figures 6 and 8, par [0039]-[0045]); and wherein the microwave lens is configured to focus a plurality of beams associated with the plurality of RF signals towards the near-field focal point based on a steering of an antenna system, emitting a first beam, of the plurality of beams, and the antenna system emitting a second beam, of the plurality of beams (read as lens 64 is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of an antenna system 20das, emitting a first beam and a second beam of a plurality of beams as shown in figure 8, par [0044]); and
an antenna system associated with the near-field focal point and configured to: receive the plurality of RF signals from the microwave lens or the microwave reflector (read as the tester includes a signal source 14g (e.g., a VSG) and a signal analyzer 14a (e.g., a VSA), and analyzing signals received from each DUT to determine the performance of the DUT, par [0005], [0028] and [0033]), and 
provide the plurality of RF signals to a testing device to determine a performance of the radio unit (read as the tester includes a signal source 14g (e.g., a VSG) and a signal analyzer 14a (e.g., a VSA), and analyzing signals received from each DUT to determine the performance of the DUT, par [0005], [0028] and [0033]).
However, Olgaard discloses the claimed invention above but does not specifically disclose the tester comprising plurality of test antennas for receiving the signals; and wherein the antenna system comprising a first antenna panel emitting the first beam and second antenna panel emitting the second beam. 
Nonetheless, in related art, Vanwiggeren discloses a testing system within anechoic chamber 140 comprising DUT 210, optical lens 220 and measurement system 230, wherein each of DUT 210 and measurement system 230 comprising plurality of antenna elements (215-1 to 215-N and 235-1 to 235-M), and wherein each DUT 210 and measurement system 230 comprising multiple antenna panels for transmitting and receiving the beams; for example, the portion including antenna element 215-1 and 215-2 would be a first panel, and the portion including antenna 215-3 and 215-4 would be a second panel, figures 2 and 4, par [0049]-[0051]; also see measurement array 130 in figure 4, par [0055]-[0056].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vanwiggeren into the teachings of Olgaard for the purpose of testing different radiation patterns of an MIMO system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8, 12-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 13, 15 and 16 of U.S. Patent No. 11,088,770. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims anticipated the instant claims as follows:
Application: 17/443,197
U.S. Patent No. 11,088,770
1. A system, comprising: a base station radio unit configured to transmit a plurality of beams towards a plurality of far-field focal points; a plurality of test antennas associated with a plurality of near-field focal points; a microwave lens configured to focus the plurality of beams towards the plurality of near- field focal points, wherein the microwave lens is configured to focus the plurality of beams towards the plurality of near-field focal points based on a steering of a first antenna panel, emitting a first beam, of the plurality of beams, and a second antenna panel emitting a second beam, of the plurality of beams; and a testing device in communication with the plurality of test antennas and configured to execute one or more tests, on the plurality of beams received by the plurality of test antennas, to determine a performance of the base station radio unit
1. A base station test system, comprising: a base station radio unit configured with a plurality of antenna panels positioned at a first end of a test chamber, wherein the plurality of antenna panels includes a first antenna panel and a second antenna panel that are each configured to transmit a first beam to a first far field focal point, and to transmit a second beam to a second far field focal point; a plurality of test antennas positioned at a second end of the test chamber opposing the first end, wherein the plurality of test antennas includes a first test antenna and a second test antenna associated with a first near field focal point and a second near field focal point, respectively; and a microwave lens positioned between the plurality of antenna panels and the plurality of test antennas in the test chamber, wherein the microwave lens is configured to focus the first beam and the second beam, transmitted from both of the first antenna panel and the second antenna panel, toward the first near field focal point and the second near field focal point, respectively, based on steering of the plurality of antenna panels.
3. The system of claim 1, wherein the base station radio unit comprises a plurality of antenna panels configured to transmit the plurality of beams, and wherein at least one antenna panel, of the plurality of antenna panels, is configured with a polarization.
3. The base station test system of claim 2, wherein the first antenna panel has a vertical polarization; wherein the second antenna panel has a horizontal polarization; and wherein a dual polarized antenna of the plurality of dual polarized antennas is polarized to align with the vertical polarization of the first antenna panel and the horizontal polarization of the second antenna panel.
4. The system of claim 3, wherein at least one test antennas, of the plurality of test antennas, is dual polarized to match the polarization of the at least one antenna panel.
3. The base station test system of claim 2, wherein the first antenna panel has a vertical polarization; wherein the second antenna panel has a horizontal polarization; and wherein a dual polarized antenna of the plurality of dual polarized antennas is polarized to align with the vertical polarization of the first antenna panel and the horizontal polarization of the second antenna panel.
5. The system of claim 3, wherein the plurality of antenna panels includes a first antenna panel, having a vertical polarization, and a second antenna panel having a horizontal polarization; and wherein the plurality of test antennas includes a dual polarized antenna configured to align with the vertical polarization of the first antenna panel and the horizontal polarization of the second antenna panel.
3. The base station test system of claim 2, wherein the first antenna panel has a vertical polarization; wherein the second antenna panel has a horizontal polarization; and wherein a dual polarized antenna of the plurality of dual polarized antennas is polarized to align with the vertical polarization of the first antenna panel and the horizontal polarization of the second antenna panel.
8. A method, comprising: transmitting, by a base station, a plurality of radio frequency (RF) signals to a plurality of far-field focal points; focusing, by a microwave lens or a microwave reflector and based on transmitting the plurality of RF signals, the plurality of RF signals towards a plurality of near-field focal points, wherein the microwave lens is configured to focus the plurality of RF signals towards the plurality of near-field focal points based on a steering of a first antenna panel, emitting a first beam, associated with the plurality of RF signals, and a second antenna panel emitting a second beam associated with the plurality of RF signals; receiving, by a plurality of test antennas, associated with the plurality of near-field focal points, and based on focusing the plurality of RF signals, the plurality of RF signals; sending, by the plurality of test antennas and based on receiving the plurality of RF signals, the plurality of RF signals to a testing device; and performing, by the testing device, one or more measurements, on the plurality of RF signals, to determine a performance of the base station
1. A base station test system, comprising: a base station radio unit configured with a plurality of antenna panels positioned at a first end of a test chamber, wherein the plurality of antenna panels includes a first antenna panel and a second antenna panel that are each configured to transmit a first beam to a first far field focal point, and to transmit a second beam to a second far field focal point; a plurality of test antennas positioned at a second end of the test chamber opposing the first end, wherein the plurality of test antennas includes a first test antenna and a second test antenna associated with a first near field focal point and a second near field focal point, respectively; and a microwave lens positioned between the plurality of antenna panels and the plurality of test antennas in the test chamber, wherein the microwave lens is configured to focus the first beam and the second beam, transmitted from both of the first antenna panel and the second antenna panel, toward the first near field focal point and the second near field focal point, respectively, based on steering of the plurality of antenna panels.
12. A system, comprising: a radio unit configured to transmit a plurality of radio frequency (RF) signals to a far- field focal point; a microwave lens, or a microwave reflector, configured to focus the plurality of RF signals towards a near-field focal point, wherein the microwave lens is configured to focus a plurality of beams associated with the plurality of RF signals towards the near-field focal point based on a steering of a first antenna panel, emitting a first beam, of the plurality of beams, and a second antenna panel emitting a second beam, of the plurality of beams; and a plurality of test antennas associated with the near-field focal point and configured to: receive the plurality of RF signals from the microwave lens or the microwave reflector, and provide the plurality of RF signals to a testing device to determine a performance of the radio unit
1. A base station test system, comprising: a base station radio unit configured with a plurality of antenna panels positioned at a first end of a test chamber, wherein the plurality of antenna panels includes a first antenna panel and a second antenna panel that are each configured to transmit a first beam to a first far field focal point, and to transmit a second beam to a second far field focal point; a plurality of test antennas positioned at a second end of the test chamber opposing the first end, wherein the plurality of test antennas includes a first test antenna and a second test antenna associated with a first near field focal point and a second near field focal point, respectively; and a microwave lens positioned between the plurality of antenna panels and the plurality of test antennas in the test chamber, wherein the microwave lens is configured to focus the first beam and the second beam, transmitted from both of the first antenna panel and the second antenna panel, toward the first near field focal point and the second near field focal point, respectively, based on steering of the plurality of antenna panels.
13. The system of claim 12, wherein the microwave lens comprises: a hyperbolic lens, a Gaussian lens, a Fresnel lens, a solid hyperbolic plano-convex lens, a biconvex or biconcave lens, a plano-convex or plano-concave lens, or a positive or negative meniscus lens.
4. The base station test system of claim 1, wherein the microwave lens comprises: a hyperbolic lens, a Gaussian lens, a Fresnel lens, a solid hyperbolic plano-convex lens, a biconvex or biconcave lens, a plano-convex or plano-concave lens, or a positive or negative meniscus lens.
14. The system of claim 12, wherein the microwave lens comprises: a Fresnel lens having a graded dielectric constant based on a non-uniform density, a double Gaussian lens, or a spherical or planar Rotman lens.
5. The base station test system of claim 1, wherein the microwave lens comprises: a Fresnel lens having a graded dielectric constant based on a non-uniform density, a double Gaussian lens, or a spherical or planar Rotman lens.
15. The system of claim 12, wherein the microwave lens comprises: a plurality of binary zoned plates, or a plurality of graded zoned plates.
Claims 8 and 13: The method of claim 8, wherein the microwave lens comprises: a plurality of binary zoned plates, or a plurality of graded zoned plates.
16. The system of claim 12, wherein the microwave lens converts the plurality of RF signals to a plane wave for simulating one or more far field conditions.
See claim 1 which the lens for converting the far-field signals and refracting them.
17. The system of claim 12, wherein a focal length of the microwave reflector is based on one or more of: a curvature of the microwave reflector, one or more reflective properties of the microwave reflector, or a spacing between the microwave reflector and the radio unit.
4. The base station test system of claim 1, wherein the microwave lens comprises: a hyperbolic lens, a Gaussian lens, a Fresnel lens, a solid hyperbolic plano-convex lens, a biconvex or biconcave lens, a plano-convex or plano-concave lens, or a positive or negative meniscus lens; and the focus the focus of the lens based on shape/curvature of the lens.
20. The system of claim 12, wherein the radio unit and the plurality of test antennas are spaced at a distance less than a far field Fraunhofer distance of the plurality of test antennas.
Claims 15 and claim 16. The base station test system of claim 15, wherein a distance between the plurality of antenna panels and the plurality of test antennas is less than a Fraunhofer distance of the plurality of antenna panels.

Claims 2, 7, 9, 11, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,088,770 in view of Olgaard et al. (US 20200358538 A1).
Consider claim 2, claims 1, 8 and 15 of U.S. Patent No. 11,088,770 teach the claimed invention above but does not specifically disclose wherein at least one of the base station radio unit, the plurality of test antennas, or the microwave lens is internal to a test chamber, and wherein the testing device is external to the test chamber.
Nonetheless, Olgaard discloses a similar testing system comprising the DUT 16 and its antenna(s) and the antennas of the tester that are within chamber 40, and the tester 12 is external to the chamber 40, figure 3, par [0032]-[0034].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Olgaard into the teachings of claims 1, 8 and 15 of U.S. Patent No. 11,088,770 for the purpose of allow the tester/testing device to be use for other test location/chamber.

Consider claim 7, claims 1, 8 and 15 of U.S. Patent No. 11,088,770 teach the claimed invention above but does not specifically disclose wherein the base station radio unit is configured to transmit the plurality of beams towards the plurality of far-field focal points at a frequency of at least 28 GHz
Nonetheless, Olgaard discloses a similar testing system comprising which the far-field frequency is 40 GHz, par [0043].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Olgaard into the teachings of claims 1, 8 and 15 of U.S. Patent No. 11,088,770 as it is just a matter of design choice on frequency bands for testing (see par [0006] of Olgaard).

Consider claim 9, claims 1, 8 and 15 of U.S. Patent No. 11,088,770 teach the claimed invention above but does not specifically disclose receiving, by the base station, an input stream of digital information; and converting, by the base station, the input stream of digital information into the plurality of RF signals to transmit the plurality of RF signals.
Nonetheless, Olgaard discloses a similar testing system comprising testing environment 10b uses a wireless signal path 20b via which the test data packet signals 21t and DUT data packet signals 21d may be communicated via respective antenna systems 20ta, 20da of the tester 12 and DUT 16, figure 2, par [0031].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Olgaard into the teachings of claims 1, 8 and 15 of U.S. Patent No. 11,088,770 to allow the system to be able to analyze both the uplink and downlink.

Consider claim 11, claims 1, 8 and 15 of U.S. Patent No. 11,088,770 teach the claimed invention above but does not specifically disclose 11 wherein the base station is configured to transmit the plurality of RF signals at a frequency of at least 28 GHz.
Nonetheless, Olgaard discloses a similar testing system comprising which the far-field frequency is 40 GHz, par [0043].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Olgaard into the teachings of claims 1, 8 and 15 of U.S. Patent No. 11,088,770 as it is just a matter of design choice on frequency bands for testing (see par [0006] of Olgaard).

Consider claim 18, claims 1, 8 and 15 of U.S. Patent No. 11,088,770 teach the claimed invention above but does not specifically disclose wherein the microwave lens is larger than a surface of the radio unit.
Nonetheless, Olgaard discloses a similar testing system comprising lens 62 in figure 7 and/or lens 64 in figure 8 is larger than the DUT shown, par [0040] and [0044].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Olgaard into the teachings of claims 1, 8 and 15 of U.S. Patent No. 11,088,770 as it is just a design choice of size of lens.

Consider claim 19, claims 1, 8 and 15 of U.S. Patent No. 11,088,770 teach the claimed invention above but does not specifically disclose wherein the microwave lens is attached or touching the radio unit.
Nonetheless, Olgaard discloses a similar testing system comprising either the DUT and the tester antenna would be the radio unit as both would perform transmission and reception of signals (figure 2, par [0031]) and the microwave lens is attached or touching the radio unit (see figure 12, the lens 62a attached to the antenna and therefore attached to either the DUT or tester antenna, figure 12, par [0048].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Olgaard into the teachings of claims 1, 8 and 15 of U.S. Patent No. 11,088,770 for the purpose of reducing path loss (see par [0048] of Olgaard).

Claims 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,088,770 in view of KVARNSTRAND (US 20200341044 A1).
Consider claim 6, as applied to claim 1 above, claims 1, 8 and 15 of U.S. Patent No. 11,088,770 teach the claimed invention above but does not specifically disclose wherein, to perform the one or more tests, the testing device is configured to: demodulate one or more radio frequency (RF) signals, associated with the plurality of beams, to derive one or more demodulated RF signals, and perform the one or more tests on the one or more demodulated RF signals.
Nonetheless, in related art, KVARNSTRAND disclose a similar testing system which demodulates the received signals (par [0032]) during the received signal measurements for determining the performance of DUT, par [0032] and [0062]. 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KVARNSTRAND into the teachings of claims 1, 8 and 15 of U.S. Patent No. 11,088,770 for the purpose of obtaining the desired signals for accurate analysis.
Consider claim 10, as applied to claim 1 above, claims 1, 8 and 15 of U.S. Patent No. 11,088,770 teach the claimed invention above but does not specifically disclose wherein sending the plurality of RF signals comprises: demodulating, by the plurality of test antennas, the plurality of RF signals to identify digital information associated with the plurality of RF signals; and sending, by the plurality of test antennas, the digital information to the testing device.
Nonetheless, in related art, KVARNSTRAND disclose a similar testing system which demodulates the received signals (par [0032]) during the received signal measurements for determining the performance of DUT, par [0032] and [0062]. 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of KVARNSTRAND into the teachings of claims 1, 8 and 15 of U.S. Patent No. 11,088,770 for the purpose of obtaining the desired signals for accurate analysis.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645